Citation Nr: 1528388	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.  

(The issue of entitlement to VA home loan guaranty benefits is the subject of a separate Board of Veterans' Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	Kevin LaVan, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant served on active duty in the Army from August 1982 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2014 rating decision denied service connection for tinnitus.  The appellant submitted a notice of disagreement regarding this denial in August 2014.  The Veteran is entitled to a statement of the case, and the current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for tinnitus.  The appellant and his representative should be provided notice of the appellant's right to file a substantive appeal.  This claim should be returned to the Board only if the appellant perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




